Title: From Thomas Jefferson to Charles Willson Peale, 5 November 1807
From: Jefferson, Thomas
To: Peale, Charles Willson


                        
                            Dear Sir
                            
                            Washington Nov. 5. 07
                        
                        I have recieved from Capt. Pike two cubs of the Grisly bear taken on the Rio Bravo. they were taken when too
                            young to eat without being fed, have been ever since with the men on their journey, generally at large in their camp &
                            perfectly gentle. they are now in a cage, & appear quite good humored. they are male and female. They would certainly be
                            more in the way of extending information if exhibited in your Museum to it’s numerous visitors. if they would be
                            acceptable to you I will send them on by the first vessel. Capt. Hand is either here now or hourly expected, so that if
                            you could determine me by the return of post, affirmatively, they might go in his vessel. they are fed almost entirely on
                            Indian bread.   further trial of the Stylograph convinces me it can never take the place of the Polygraph but with
                            travellers, as it is so much more portable. the fetid smell of the copying paper would render a room pestiferous, if
                            filled with presses of such papers. I salute you affectionately
                        
                            Th: Jefferson
                            
                        
                    